DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woodard et al. (US 9,754,487 B1).
Regarding claim 1, Woodard discloses a method for execution by a server, comprising: receiving, from an external source, municipal regulation data; (Figure 1 and column 8, lines 7-12, server aggregating parking information from external providers, including a municipality, column 1, lines 39-45 and column 7, lines 59-61) 	processing the municipal regulation data to generate curbside map data; (Column 8, lines 17-24, converting the data into a common format for third parties, such as end user)	and transmitting, to a client computing device, a message conveying at least a portion of the curbside map data (Column 8, lines 21-32, users of mobile device can be provided with map data from the server for generating a UI with a map of parking information).
Regarding claim 2, Woodard discloses identifying a region and/or a date/time for curbside map data; wherein the portion of the curbside map data is identified based on the region and/or the date/time (Column 2, lines 7-20, queries identifying users’ geographic location and returning information related to the area around the users’ geographic location).
Regarding claim 3, Woodard discloses receiving, from the client computing device, a request message; (Column 2, lines 7-10 and column 8, lines 20-22, queries or requests from users)	and identifying the portion of the curbside map data based on the request message; (Column 2, lines 10-13 and column 8, lines 22-32, map data of an area based on the queries or requests)	wherein the message conveying at least the portion of the curbside map data is transmitted in response to the request message (Column 2, lines 7-20 and column 8, lines 20-32, generating map data with parking information related to the queries or requests).
Regarding claim 4, Woodard discloses wherein the request message conveys at least a region for the curbside map data, and the portion of the curbside map data is identified based on the region conveyed by the request message (Column 2, lines 7-20, queries identifying users’ geographic location and returning map information related to the area around the users’ geographic location).
Regarding claim 6, Woodard discloses determining a current date and time; wherein the portion of the curbside map data is identified based on (i) the region conveyed by the request message and (ii) the current date and time (Column 8, lines 7-17, obtaining real-time information on parking inventory from providers where the parking inventory includes date and time information, column 7, lines 29-47).
Regarding claim 20, Woodard discloses a non-transitory computer readable medium having recorded thereon statements and instructions that, when executed by a processor of a server (Column 22, lines 56-61, processor executing instructions stored in memory), configure the processor to implement the method of claim 1 (See rejection of claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 9,754,487 B1) in view of Lookingbill (US 8,484,151 B1).
Regarding claim 5, Woodard discloses all limitations as discussed in claim 4.	Woodard does not clearly disclose wherein the request message also conveys a date and a time for the curbside map data, and the portion of the curbside map data is identified based on (i) the region and (ii) the date and the time conveyed by the request message.	Lookingbill discloses requests for parking availability for specific geographic areas that can include date and time information (Column 12, lines 20-49).	Lookingbill’s requests for parking availability for specific geographic areas that can include date and time information would have been recognized by one of ordinary skill in the art to be applicable to the requests for parking information for a geographic location around a user of Woodard and the results would have been predictable in allowing users to make requests for parking information around their location that includes date and time information. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 9,754,487 B1) in view of Lookingbill (US 8,484,151 B1) and further in view of Sonnabend et al. (US 8,063,797 B1).
Regarding claim 7, Woodard in view of Lookingbill discloses all limitations as discussed in claim 5	Woodard in view of Lookingbill does not clearly disclose wherein the request message also conveys at least one additional search parameter, and the portion of the curbside map data is identified based on the at least one additional search parameter, wherein the at least one additional search parameter comprises any one of nearest location(s) and type of regulation.
	Sonnabend discloses querying to find the nearest parking spot from one's present location (Column 11, lines 57-62).	Sonnadbend’s queries to find the nearest parking spot from one's present location would have been recognized by one of ordinary skill in the art to be applicable to the user queries for parking information of Woodard in view of Lookingbill and the results would have been predictable in user queries for the nearest parking spot from the user’s present location. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 9,754,487 B1) in view of Liu (US 2018/0268322 A1).
Regarding claim 8, Woodard discloses all limitations as discussed in claim 1.	Woodard further discloses accounts associated with users for finding parking spots (Column 12, lines 52-64).	Woodard does not clearly disclose signaling with the client computing device to authenticate the client computing device for receiving the curbside map data.	Liu discloses a dynamic parking information management system that allows users with accounts to access its services with usernames and passwords (Paragraph 0006).	Liu’s dynamic parking information management system that allows users with accounts to access its services with usernames and passwords would have been recognized by one of ordinary skill in the art to be applicable to the user accounts for finding parking spots of Woodard and the results would have been predictable in providing user accounts for accessing services for finding parking information using usernames and passwords. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 9, 10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 9,754,487 B1) in view of Agam et al. (US 2017/0191849 A1).
Regarding claim 9, Woodard discloses all limitations as discussed in claim 1.	Woodard further discloses displaying parking and related data as layers on a map (Column 8, lines 7-61).	Woodard does not clearly disclose wherein the curbside map data comprises a curbside layer for a digital map to convey curbside restrictions.	Agam discloses municipal parking data that can include restrictions such as paid vs. not-paid at specific times and days, disabled only, residents only (Paragraph 0055).	Agam’s municipal parking data that can include restrictions would have been recognized by one of ordinary skill in the art to be applicable to the display or parking data as layers on a map of Woodard and the results would have been predictable in the display of municipal parking data that can include restrictions as layers on a map. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Woodard in view of Agam discloses generating curbside restriction data from the municipal regulation data; (Agam, paragraph 0055, municipal data including restrictions)	generating a plurality of curbside graphical information system (GIS) segments using the curbside restriction data and existing map data; (Woodard, column 9, lines 40-57, user selectable filters that affects what kind of data is displayed on the map that can include the municipal data, Agam, paragraph 0055)	and combining the curbside GIS segments to generate the curbside layer (Woodard, column 9, lines 40-57, display of the map with user selected filtered data).
Regarding claim 14, Woodard discloses augmenting the existing map data with curb location data (Figure 2A, map with street names displayed).
Regarding claim 17, Woodard in view of Agam discloses wherein generating the plurality of curbside GIS segments comprises: generating the curbside GIS segments for each side of each street contained in the existing map data; (Woodard, column 7, lines 59-62 and column 9, lines 40-57, any parking on streets can be displayed using filters)	generating the curbside GIS segments for general area restrictions contained in the municipal regulation data; (Woodard, column 8, lines 21-32 and column 9, lines 40-57, display of filtered map data of the municipal data including restrictions, Agam, paragraph 0055)	and generating the curbside GIS segments for any city-wide restrictions contained in the municipal regulation data (Woodard, column 8, lines 21-32 and column 9, lines 40-57, display of filtered display of map data of the municipal data including restrictions, Agam, paragraph 0055).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel (US 2021/0224820 A1) in view of Agam et al. (US 2017/0191849 A1) and further in view of Woodard et al. (US 9,754,487 B1).
Regarding claim 19,  Frankel discloses a computer-implemented method, comprising: receiving textual municipal regulation data; (Paragraph 0038, processing textual data, such as an ordinance or the like)	processing the textual municipal regulation data to extract curbside restrictions and generate formatted municipal curbside restriction data (Paragraph 0038, rules for parking).	Frankel does not clearly disclose converting the formatted municipal curbside restriction data into a plurality of curbside graphical information system (GIS) segments.	Agam discloses municipal parking data that can include restrictions (Paragraph 0055).	Agam’s municipal GIS parking data that can include restrictions would have been recognized by one of ordinary skill in the art to be applicable to the processing of textual data for rules for parking of Frankel and the results would have been predictable in the processing of textual data for parking rules such as ordinances that can be included in municipal parking data with restrictions. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Frankel in view of Agam does not clearly disclose combining the curbside GIS segments to generate a curbside layer for a digital map.	Woodard discloses display of a map with parking information with user selected filtered data (Column 9, lines 40-57) from municipal sources (Column 1, lines 39-45 and column 7, lines 59-61).	Woodard’s display of a map with parking information and user selected filtered data from municipal sources would have been recognized by one of ordinary skill in the art to be applicable to the municipal parking data with restrictions and rules for parking from textual sources of Frankel in view of Agam and the results would have been predictable in the display of a map with parking information and user selected filtered data from municipal sources with restrictions and rules for parking from textual sources. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 9,754,487 B1) in view of Fateh (US 2019/0335167 A1).
Regarding claim 21, Woodard discloses a server comprising: a network adapter; (Column 23, lines 37-42, network adapter)	and curbside mapping circuitry configured to receive municipal regulation data from an external source (Figure 1 and column 8, lines 7-12, server aggregating parking information from external providers, including a municipality, column 1, lines 39-45 and column 7, lines 59-61), process the municipal regulation data to generate curbside map data (Column 8, lines 17-24, converting the data into a common format for third parties, such as end user), and transmit a message conveying at least a portion of the curbside map data to a client computing device (Column 8, lines 21-32, users of mobile device can be provided with map data from the server for generating a UI with a map of parking information).	Woodard does not clearly disclose receiving municipal regulation data from an external source via the network adapter and transmit a message conveying at least a portion of the curbside map data to a client computing device via the network adapter.	Fateh discloses that a network adapter can be used to mediate data in a network with external entities (Paragraph 0171).	Fateh’s network adapter that can be used to mediate data in a network with external entities would have been recognized by one of ordinary skill in the art to be applicable to the network adapter of Woodard and the result would have been predictable in using a network adapter to mediate data in a network with external entities such as external providers of data and user devices. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 22, Woodard in view of Fateh discloses wherein the curbside mapping circuitry is configured to receive a request message from the client computing device (Woodard, column 2, lines 7-10 and column 8, lines 20-22, queries or requests from users) via the network adapter (Fateh, paragraph 0171, network adapter mediating data in the network), and identify the portion of the curbside map data based on the request message (Column 2, lines 10-13 and column 8, lines 22-32, map data of an area based on the queries or requests), wherein the message conveying at least the portion of the curbside map data is transmitted in response to the request message (Column 2, lines 7-20 and column 8, lines 20-32, generating map data with parking information related to the queries or requests).
Regarding claim 23, Woodard discloses the curbside mapping circuitry comprises a processor; and the server further comprises a non-transitory computer readable medium having recorded thereon statements and instructions that, when executed by the processor, configures the processor as the curbside mapping circuitry (Column 22, lines 56-61, processor executing instructions stored in memory for a computing device used to provide parking information).


Allowable Subject Matter
Claims 11-13, 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art does not clearly disclose the method of claim 10, wherein when textual municipal regulation data is openly available: receiving the municipal regulation data comprises receiving the textual municipal regulation data; and generating the curbside restriction data comprises separating the textual municipal regulation data by type of restriction, aggregating the textual municipal regulation data into tabular format, generating a digitized regulation table from the tabular format, retrieving street suffixes and street names, and generating the curbside restriction data based on the digitized regulation table along with the street suffixes and street names.
Regarding claim 12, the prior art does not clearly disclose the method of claim 10, wherein when textual municipal regulation data is not openly available but map-based regulation data is openly available: receiving the municipal regulation data comprises receiving the map-based regulation data; and generating the curbside restriction data and generating the curbside GIS segments comprises classifying images of the map-based regulation data and generating the curbside GIS segments based on the images that have been classified.
Regarding claim 13, the prior art does not clearly disclose the method of claim 10, wherein when textual municipal regulation data is not openly available and map-based regulation data is not openly available: receiving the municipal regulation data comprises receiving the municipal regulation data from a municipality; when the municipal regulation data from the municipality is in a table format, generating the curbside restriction data comprises extracting relevant information from the municipal regulation data to generate the digitized regulation table, retrieving street suffixes and street names, and generating the curbside restriction data based on the digitized regulation table along with the street suffixes and street names; and when the municipal regulation data from the municipality is in a map format, generating the curbside restriction data and generating the curbside layer comprises aggregating, formatting and cleansing the municipal regulation data to produce the curbside layer.
Regarding claim 15, the prior art does not clearly disclose wherein augmenting the existing map data with curb location data comprises: receiving formatted road centreline data; when curb feature data is openly available, using the formatted road centreline data and the curb feature data to determine, for each road, distances from a centreline of the road to curb features of the road, and then determining curb placements based on those distances; generating points and nodes for curbs based on the curb placements that have been determined.
Regarding claim 18, the prior art does not clearly disclose the method of claim 17, wherein generating the curbside layer comprises: combining the curbside GIS segments, cleaning geometric features and clipping the curbside GIS segments at intersections, and generalizing or flattening any overlapping segments; and formatting the curbside layer for deployment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2017/0309170 A1) discloses a database of legal and illegal parking spots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613